Citation Nr: 1442347	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder.  

2.  Entitlement to total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.  He is the recipient of the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  In a June 2012 rating decision, a 50 percent rating was assigned for the disability at issue, effective August 29, 2006, the date of the increased rating claim.  

In March 2013, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 50 percent for PTSD.  The Board's March 2013 decision also determined that the issue of entitlement to a TDIU had been raised by the record, and remanded that claim to for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Subsequently, the Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2014 Order granting a Joint Motion for Remand (Joint Motion), the Veteran's appeal was remanded to the Board.  The Joint Motion specifically found that the Board failed to provide adequate reasons or bases as to how the frequency, severity, and duration of the Veteran's psychiatric symptoms affected his occupational and social impairment.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks entitlement to a rating in excess of 50 percent for his service-connected PTSD.  In March 2013, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 50 percent for PTSD.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2014 Order granting a Joint Motion for Remand (Joint Motion), the Veteran's appeal was remanded to the Board.  The Joint Motion specifically found that the Board failed to provide adequate reasons or bases as to how the frequency, severity, and duration of the Veteran's psychiatric symptoms affected his occupational and social impairment.  

The Board notes that its March 2013 decision also determined that the issue of entitlement to a TDIU had been raised by the record, and remanded that claim for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the RO was instructed to schedule the Veteran for a VA examination to determine the impact that all of his service-connected disabilities, in combination, had on his employability.  However, a review of the record reveals that this development has yet to be accomplished.  

The Board acknowledges that the Veteran was last provided with a VA examination to assess the severity of his psychiatric symptomatology in September 2011, approximately three years ago.  The Board also finds that the VA examination previously requested for the development of the Veteran's TDIU claim will provide additional evidence relevant to the effect that the Veteran's psychiatric symptomatology has on his occupational and social impairment.  As such, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

In addition, the Board notes that several crucial documents appear to be missing from the Veteran's Veterans Benefits Management System (VBMS) file, to include a copy of the March 2013 Board decision and a copy of the September 2011 VA examination report.  On appeal, the RO should ensure that all records from the Veteran's original paper claims file have been properly uploaded to his VBMS file.  

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's original paper claims file, and scan and upload all unassociated documents (electronic or physical) contained therein to the VBMS system, to particularly include a copy of the Board's March 2013 decision, and a copy of the September 2011 VA examination report.  Otherwise, send the physical claims file to the Board upon completion of the below development so that it may adjudicate the appellate claim in a timely and appropriate manner.

2.  Schedule the Veteran for a VA examination to determine the impact that all of his service-connected disabilities, in combination, have on his employability.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, render the Veteran unable to obtain or maintain substantially gainful employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

3.  Thereafter, adjudicate the issues on appeal.  If any benefit sought is not granted, then issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



